      Case 1:20-cv-00816-CL            Document 1      Filed 05/21/20     Page 1 of 10




Ashley Bannon Moore, OSB #113219
Email: ashley@oregonworkplacelaw.com
Robert K. Meyer, OSB #086470
Email: robert@oregonworkplacelaw.com
Meyer Stephenson
1 SW Columbia, Suite 1850
Portland, OR 97204
Phone: 503/ 459-4010
Fax: 503/ 914-1461
Of Attorneys for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF OREGON
                                      MEDFORD DIVISION


 CORINA ADAMS,                                                Case No.    1:20-cv-00816
                                  Plaintiff,
                                                              COMPLAINT
           v.
                                                              (TITLE VII OF THE CIVIL
                                                              RIGHTS ACT OF 1964, 42 U.S.C.
 WALMART, INC., a foreign corporation,                        §2000e, et. seq.; ORS 659A.112; ORS
                                                              659A.030; ORS 659A.885; ORS
                                  Defendant.                  653.077; ORS 659A.199.)


                                                              DEMAND FOR JURY TRIAL




                                       Nature of the Action
                                                 1.
          Plaintiff brings this action for monetary relief, damages, costs, punitive damages and
attorney’s fees for herself to redress injuries done to her by Defendant Walmart or officers,
employees or agents of Defendant in contravention of her rights under Title VII of the Civil
Rights Act of 1964, as amended by the Pregnancy Discrimination Act, and her state protected
rights under Oregon Revised Statutes 659A.030, ORS 653.077, ORS 659A.885, and ORS
659A.199.



                                                                                 MEYE R STEPHENSON
Pa ge 1         CO MP LA I N T                                               1 SW COLUMBIA ST STE 1850
                                                                                 PORT LAND, OR 97204
                                                                                VOICE: (503) 459-4010
                                                                                  FAX: (503) 512-5022
      Case 1:20-cv-00816-CL            Document 1       Filed 05/21/20    Page 2 of 10




                                     Jurisdictional Allegations
                                                  2.
          This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. § 42
U.S.C. § 2000 et seq. The court also has jurisdiction over Plaintiff’s federal claims pursuant
to 28 U.S.C. §1331 and 42 U.S.C. 1343 and supplemental jurisdiction over Plaintiff’s state
claims pursuant to 28 U.S.C. § 1367 as the state claims arise from the same nucleus of
operative facts as the federal claims.
                                                  3.
          Venue is proper within the District of Oregon, Medford Division, pursuant to 28
U.S.C. § 1391(b) because all or substantially all of Plaintiff’s claims arose in this judicial
district, and Defendant resides in this judicial district in Eagle Point, Oregon, Jackson County.
                                                  4.
          Plaintiff exhausted her administrative remedies on her federal claims with the Equal
Employment Opportunity Commission (“EEOC”) raising the issues alleged herein.
                                   General Factual Allegations
                                                  5.
          Plaintiff is a resident of Eagle Point, Oregon.
                                                  6.
          Defendant Walmart Inc. (hereinafter “Defendant”) employed Plaintiff as a pharmacist
at its location in Eagle Point, Oregon.
                                                  7.
          At all material times, Defendant employed at least 15 employees.
                                                  8.
          At all material times, Plaintiff was supervised by Defendant’s employees or agents
and Plaintiff relied on the actual or apparent authority of Defendant’s employees, supervisors
and management to act for Defendant.
                                                  9.
          Defendant employed Plaintiff from December of 2010 until her constructive
termination on or about February 14, 2020.

                                                                                  MEYE R STEPHENSON
Pa ge 2         CO MP LA I N T                                                1 SW COLUMBIA ST STE 1850
                                                                                  PORT LAND, OR 97204
                                                                                 VOICE: (503) 459-4010
                                                                                   FAX: (503) 512-5022
      Case 1:20-cv-00816-CL           Document 1       Filed 05/21/20     Page 3 of 10




                                                10.
          Prior to Plaintiff’s pregnancy, she was an employee in good standing who received
positive feedback on her performance.
                                                11.
          After Plaintiff returned from pregnancy leave in September 2019, Defendant subjected
Plaintiff to a hostile and discriminatory work environment directed at her pregnancy and/or
pregnancy-related medical condition.
                                         12.
          Defendant’s management and supervisors engaged in a continuous pattern of
discriminatory conduct and comments directed at Plaintiff’s pregnancy and pregnancy-related
medical condition which were offensive and created a hostile work environment. Defendant’s
discriminatory conduct and comments, included but is not limited to the following:
             a. Disparaging Plaintiff to her co-workers, including saying she was “unreliable,”
                “always on breaks” and calling Plaintiff’s need for lactation breaks “ridiculous,”
                amongst other derogatory comments.
             b. Interrogating Plaintiff in front of pharmacy staff and customers about the duration
                and frequency of her pump breaks. These questions included, but were not
                limited: “Why can’t you just pump before you come to work?,” “Why do you
                need to pump so often?,” “Why did you need to pump for so long?.” and “How
                long are you planning on pumping?”
             c. Interviewing Plaintiff’s co-workers about the duration and frequency of Plaintiff’s
                lactation breaks;
             d. Watching Plaintiff on surveillance video to monitor the frequency and duration of
                her lactation breaks;
             e. Directing Plaintiff and her co-workers to explain to customers about Plaintiff’s
                need to take lactation breaks and how it impacted service.
             f. Questioning Plaintiff’s job performance because of her lactation breaks.
             g. Threatening Plaintiff including telling her to “watch her back”.
                                             13.
Defendant subjected Plaintiff to working conditions so intolerable that a reasonable person in the
Plaintiff’s position would feel compelled to resign.


                                                  14.
          Plaintiff did her best to limit the disruption caused by her lactation breaks, including
keeping her lactation breaks as short as possible and pumping in the pharmacy bathroom so the


                                                                                  MEYE R STEPHENSON
Pa ge 3         CO MP LA I N T                                                1 SW COLUMBIA ST STE 1850
                                                                                  PORT LAND, OR 97204
                                                                                 VOICE: (503) 459-4010
                                                                                   FAX: (503) 512-5022
      Case 1:20-cv-00816-CL           Document 1      Filed 05/21/20     Page 4 of 10




technicians could keep working. Plaintiff also took supplements, stayed consistently hydrated,
and used heating pads before pumping to help increase her supply of milk for her child.

                                            15.
          Management spoke so negatively to Plaintiff’s co-workers about Plaintiff’s lactation
breaks that co-workers approached Plaintiff on numerous occasions telling her that her manager
was consistently criticizing Plaintiff for her lactation breaks. Not only did learning about the
negative comments and criticism add to the increasingly hostile work environment for Plaintiff,
she felt it undermined her authority with her subordinates who were constantly hearing these
negative remarks.

                                                16.
    Plaintiff reported Defendant’s discriminatory hostile work environment and failure to
accommodate her need to pump at work to Defendant’s management on multiple occasions
between her return from pregnancy and her constructive termination, but Defendant failed to
remedy the problem. Instead of addressing Plaintiff’s concerns, Defendant responded by
questioning Plaintiff’s own work performance, adding further stress to her already extremely
stressful work environment.
                                                17.
     Due to Defendant’s failure to address Plaintiff’s concerns in the workplace, Plaintiff
continued to be subjected to an unmitigated hostile work environment. Due to this hostile
work environment, Plaintiff experienced stress and anxiety that interfered with her ability to
do her job.
                                                18.
          On or about February 10, 2020, the stress and anxiety caused by the hostile work
environment became too much for Plaintiff to endure. During her shift that day, she
experienced facial numbness due to the extreme stress of the discriminatory working
conditions.
                                               19.
          Plaintiff again reported to management on February 10, 2020 that the extreme stress she
was experiencing and additional comments about her pump breaks she had learned about which


                                                                                MEYE R STEPHENSON
Pa ge 4         CO MP LA I N T                                              1 SW COLUMBIA ST STE 1850
                                                                                PORT LAND, OR 97204
                                                                               VOICE: (503) 459-4010
                                                                                 FAX: (503) 512-5022
        Case 1:20-cv-00816-CL          Document 1       Filed 05/21/20     Page 5 of 10




demonstrated the hostile work environment was continuing. Defendant still failed to make any
effort to intervene to remedy the toxic work environment.

                                                 20.
          As a result of the intolerable working conditions that Plaintiff had reported to
Defendant on multiple occasions, Plaintiff resigned her employment on or about February 14,
2020.


                                       First Claim for Relief
    Title VII, as amended by the Pregnancy Discrimination Act, Sex Discrimination
                                                 21.
          Plaintiff realleges the paragraphs above.
                                                 22.
          Defendant subjected Plaintiff to unwelcome comments, conduct and intimidation
directed at her pregnancy. Under Title VII, pregnancy discrimination is a form of sex
discrimination.
                                                 23.
          Defendant’s conduct, comments, and intimidation were sufficiently severe or
pervasive to alter the conditions of Plaintiff’s employment and create a sexually hostile work
environment.
                                                 24.
          Plaintiff perceived the working environment to be abusive and hostile.
                                                 25.
          A reasonable pregnant woman in Plaintiff’s circumstances would consider the
working environment to be abusive or hostile.
                                                 26.
          The working conditions created and maintained by Defendant were so intolerable that
Plaintiff felt compelled to resign. A reasonable pregnant woman in Plaintiff’s position would
have felt compelled to resign. As such, Defendant constructively discharged Plaintiff.



                                                                                   MEYE R STEPHENSON
Pa ge 5         CO MP LA I N T                                                 1 SW COLUMBIA ST STE 1850
                                                                                   PORT LAND, OR 97204
                                                                                  VOICE: (503) 459-4010
                                                                                    FAX: (503) 512-5022
      Case 1:20-cv-00816-CL           Document 1       Filed 05/21/20     Page 6 of 10




                                                27.
          Defendant’s creation of, and/or failure to prevent, the sexually hostile work
environment for Plaintiff constitutes unlawful sex discrimination in violation of Title VII.
The hostile work environment was created by one or more supervisory employees empowered
to take tangible employment action, and/or Defendant’s management knew or should have
known of the harassment and failed to take prompt, effective remedial action reasonably
calculated to end the harassment.
                                               28.
          As a result of Defendant’s unlawful conduct, Plaintiff has incurred and continues to
incur lost wages and benefits in an amount to be proven at trial. Plaintiff will continue to have
lost income and benefits into the future.
                                               29.
          As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and
will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life
all to her non-pecuniary loss in an amount to be determined at trial.
                                               30.
          Defendant’s conduct was willful, malicious and/or done with reckless indifference to
Plaintiff’s federally protected rights. Defendants should be assessed punitive damages
pursuant to 42 USC §1981a(b)(1) in an amount to be determined at trial.
                                                31.
          Plaintiff alleges that Defendant has engaged in a pattern and practice of discrimination
against employees with conditions related to pregnancy. Plaintiff seeks injunctive relief
prohibiting Defendant from engaging in further pregnancy discrimination.

                                               32.
          Plaintiff is entitled to recover her costs and attorney fees pursuant to 42 USC §1988
and Title VII




                                                                                  MEYE R STEPHENSON
Pa ge 6         CO MP LA I N T                                                1 SW COLUMBIA ST STE 1850
                                                                                  PORT LAND, OR 97204
                                                                                 VOICE: (503) 459-4010
                                                                                   FAX: (503) 512-5022
      Case 1:20-cv-00816-CL           Document 1       Filed 05/21/20     Page 7 of 10




                                     Second Claim for Relief
                               ORS 659A.030 - Sex Discrimination
                                              33.
          Plaintiff realleges the paragraphs above.


                                              34.

          Defendant’s creation of, and/or failure to prevent, the hostile work environment for
Plaintiff constitutes unlawful sex discrimination in violation of ORS 659A.030.

                                              35.
          As a result of Defendant’s unlawful conduct, Plaintiff has incurred and continues to
incur economic damages in an amount to be proven at trial.
                                              36.
          As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and
will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life
all to her non-pecuniary loss in an amount to be determined at trial.

                                               37.
          Defendant’s conduct was willful, malicious and/or done with reckless indifference to
Plaintiff’s state protected rights. Defendant should be assessed punitive damages in an
amount to be determined at trial.
                                               38.
          Plaintiff is entitled to recover her costs and attorney fees pursuant to ORS 659A.885.


                                      Third Claim for Relief
                   (Title VII – Retaliation for Opposing Sex Discrimination)
                                               39.
          Plaintiff realleges the paragraphs above.
                                               40.
          Defendant discriminated against Plaintiff in the terms and conditions of her


                                                                                 MEYE R STEPHENSON
Pa ge 7         CO MP LA I N T                                               1 SW COLUMBIA ST STE 1850
                                                                                 PORT LAND, OR 97204
                                                                                VOICE: (503) 459-4010
                                                                                  FAX: (503) 512-5022
      Case 1:20-cv-00816-CL            Document 1        Filed 05/21/20     Page 8 of 10




employment in substantial motivating part due to Plaintiff’s reporting and/or opposition to
employment practices prohibited by Title VII.
                                                41.
          Plaintiff realleges damages, costs, and fees at stated in the paragraphs above.


                                      Fourth Claim for Relief
                (ORS 659A.030 – Retaliation for Opposing Sex Discrimination)
                                                42.
          Plaintiff realleges the paragraphs above as if fully set forth herein.
                                                43.
          Defendant discriminated against Plaintiff in the terms and conditions of her
employment in substantial motivating part due to Plaintiff’s reporting and/or opposition to
employment practices prohibited by ORS 659A.030.
                                                44.
          Plaintiff realleges damages, costs, and fees at stated in paragraphs above.


                                       Fifth Claim for Relief
  (ORS 659A.885 – Failure to Accommodate a Pregnancy-Related Medical Condition)
                                                45.
          Plaintiff realleges the paragraphs above.
                                                46.
          At all relevant times, Plaintiff was a person with a pregnancy-related medical
condition.
                                                 47.
Defendant discriminated against Plaintiff in the terms and conditions of her employment in
substantial motivating part due to Plaintiff’s requesting accommodation for a pregnancy-
related medical condition, lactation, in violation of ORS 659A.885, as amended by the
Employer Accommodation for Pregnancy Act.


                                                                                       MEYE R STEPHENSON
Pa ge 8         CO MP LA I N T                                                     1 SW COLUMBIA ST STE 1850
                                                                                       PORT LAND, OR 97204
                                                                                      VOICE: (503) 459-4010
                                                                                        FAX: (503) 512-5022
       Case 1:20-cv-00816-CL           Document 1      Filed 05/21/20      Page 9 of 10




                                               48.
          Plaintiff realleges damages, costs, and fees at stated in the paragraphs above.


                                      Sixth Claim for Relief
     (ORS 659A.885 – Retaliation for Requesting Pregnancy-Related Accommodation)
                                               49.
          Plaintiff realleges the paragraphs above.
                                               50.
          Defendant discriminated against Plaintiff in the terms and conditions of her
employment in substantial motivating part due to Plaintiff’s requesting accommodation for a
pregnancy- related medical condition, lactation, in violation of ORS 659A.885, as amended
by the Employer Accommodation for Pregnancy Act.
                                               51.
          Plaintiff realleges damages, costs, and fees at stated in the paragraphs above.


                                     Seventh Claim for Relief
                          (Whistleblower Retaliation – ORS 659A.199)
                                               52.
          Plaintiff realleges the paragraphs above.
                                               53.
          Defendant retaliated against Plaintiff in the terms and conditions of her employment
by terminating Plaintiff in substantial part for opposing and/or reporting in good faith what
Plaintiff believed to be illegal conduct, as well as evidence of violations of federal and/or
state laws, rules, or regulations.
                                               54.
          Plaintiff realleges damages, costs, and fees at stated in the above paragraphs.
                                         Prayer for Relief
          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
1.        For permanent injunctive relief enjoining Defendant, its officers, employees and

                                                                                  MEYE R STEPHENSON
Pa ge 9         CO MP LA I N T                                                1 SW COLUMBIA ST STE 1850
                                                                                  PORT LAND, OR 97204
                                                                                 VOICE: (503) 459-4010
                                                                                   FAX: (503) 512-5022
      Case 1:20-cv-00816-CL        Document 1       Filed 05/21/20      Page 10 of 10




        agents from engaging in any disability or pregnancy discrimination, retaliation or
        harassment;
2.      Economic damages and future losses to be determined at trial;
3.      Non-economic damages to be determined at trial;
4.      Punitive damages in an amount to be determined at trial;
5.      Reasonable costs and attorney’s fees; and
6.      For such other and further relief as the Court may deem just and equitable.




DATED this 21st day of May, 2020.


                                      s/ Ashley Bannon Moore
                                      Ashley Bannon Moore, OSB #113219
                                      Email: ashley@oregonworkpl acelaw.com
                                      Robert K. Meyer, OSB #086470
                                      Email: robert@oregonworkplacelaw.com
                                      Of Attorneys for Plaintiff




                                                                               MEYE R STEPHENSON
Pa ge 1 0     CO MP LA I N T                                               1 SW COLUMBIA ST STE 1850
                                                                               PORT LAND, OR 97204
                                                                              VOICE: (503) 459-4010
                                                                                FAX: (503) 512-5022
